STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 4, 2018
              Plaintiff-Appellee,

v                                                                  No. 334810
                                                                   Wayne Circuit Court
SANTONYO ANTOINE BROWN,                                            LC No. 14-006058-01-FC

              Defendant-Appellant.


Before: METER, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

       A jury convicted defendant of assault with intent to do great bodily harm less than
murder (AWIGBH), MCL 750.84, and possession of a firearm during the commission of a
felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant to 4 to 10 years’
imprisonment for the AWIGBH conviction and two years’ imprisonment for the felony-firearm
conviction. The AWIGBH sentence was to run consecutive to the felony-firearm sentence.
Defendant now appeals. For the reasons set forth below, we affirm.

                               I. PERTINENT BACKGROUND

        Sometime between the late night of June 24, 2014, and the hours just after midnight on
June 25, 2014, Mike Cobb was shot while riding his bicycle towards Dutch Girl Donuts on
Woodward and Brentwood in the city of Detroit. Cobb was riding towards the donut shop when
he crossed paths with two young men coming from an alley behind the shop. The young men
stopped to let Cobb pass. Cobb testified that he rode past them, close enough to reach out and
touch them, he heard one of them say, “That’s Mike!” Cobb recognized one of the individuals as
defendant. Cobb had seen him around at the car wash right around the corner from the donut
shop, and had been involved in an altercation with defendant regarding a prostitute at a bus stop
sometime in the past. There was enough light for Cobb to see defendant because he had an
unobstructed view. Shortly after riding past them, Cobb began to feel dizzy and crashed into a
pole. When Cobb got up, he was still dizzy and his face was torn up. Cobb sought help. He
made his way through the front door of the donut shop. A man and a woman inside the shop
helped Cobb get back to his house a few blocks away. Upon arriving home, Cobb laid down on
his bed and fell asleep for about two hours. When he woke up, Cobb found himself in a bloody
bed, and realized for the first time that he might have been shot. Cobb got up and sought
assistance from his neighbor. The neighbor called 911, and Cobb was later transported to a

                                               -1-
hospital. Cobb was not involved in any other incidents that night besides the bicycle ride to the
donut shop.

        While at the hospital, the police interviewed Cobb about what happened. Cobb reported
that he was shot by a young man he recognized from the car wash. Cobb also remarked that he
recognized the young man from an altercation they had regarding a prostitute, and gave a
physical description. The police later returned with a photo lineup and Cobb identified
defendant’s brother, who looked similar and had a similar build. The police also received
information that the shooter was someone nicknamed “Tone,” which is defendant’s nickname.
Defendant’s brother was initially arrested, but later cleared. In the interim, the police had visited
Cobb again with a second photo lineup, and Cobb identified defendant. Defendant was
subsequently arrested and convicted.

        At trial, defendant argued that he was not the shooter because he was across town
babysitting for his brother, and additionally, an individual nicknamed “Boy” had told defendant,
during a drug deal 10 minutes before defendant’s arrest, that he shot a guy on a bike. Defendant
also put on a witness who testified that her now-dead boyfriend was the shooter.

                                     II. LEGAL ANALYSIS

                               A. SUFFICIENCY OF EVIDENCE

        Defendant first argues that there was insufficient evidence to identify him as the shooter
and to convict him for AWIGBH. We disagree.1

        This Court evaluates a defendant’s sufficiency of the evidence claim by asking whether
“the evidence, viewed in a light most favorable to the [prosecution], would warrant a reasonable
juror in finding guilt beyond a reasonable doubt.” People v Nowack, 462 Mich. 392, 399; 614
NW2d 78 (2000). “The standard of review is differential: a reviewing court is required to draw
all reasonable inferences and make credibility choices in support of the jury verdict.” Id. at 400.
“Circumstantial evidence and reasonable inferences arising from that evidence can constitute
satisfactory proof of the elements of a crime.” Id. (quotation marks citation omitted). Questions
regarding the weight of the evidence and credibility of witnesses are for the jury, and this Court
must not interfere with that role even when reviewing the sufficiency of the evidence. People v
Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992).
Finally, conflicts in the evidence are “resolved in favor of the prosecution.” People v Kanaan,
278 Mich. App. 594, 619; 751 NW2d 57 (2008).

       We hold that the prosecution presented sufficient evidence for a rational trier of fact to
conclude that defendant was the shooter and to subsequently convict him of AWIGBH. The
elements of assault with the intent to do great bodily harm less than murder are the following:


1
 Sufficiency of the evidence claims are reviewed de novo. People v DeLeon, 317 Mich. App.
714, 719; 895 NW2d 577 (2016).


                                                -2-
“(1) an attempt or threat with force or violence to do corporal harm to another (an assault), and
(2) an intent to do great bodily harm less than murder.” People v Brown, 267 Mich. App. 141,
147; 703 NW2d 230 (2005) (quotation marks and citation omitted). Additionally, identity is an
implicit element of any crime. People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008).2

        In this case, a rational trier of fact could find that defendant intended to do grave
corporeal harm to Cobb when he shot him, at close range, after identifying Cobb as he rode past.3
Defendant’s argument that there was insufficient evidence to find that defendant was the shooter
lacks merit. Cobb was close enough to see defendant as he rode past defendant, had an
unobstructed view of defendant, and testified that there was enough light for him to see
defendant. Moreover, Cobb’s attention was drawn to defendant because he recognized defendant
as someone he had seen at a nearby car wash a few times, and had an altercation with him a few
days earlier regarding a prostitute. Thus, not only was Cobb able to visually recognize
defendant, he was also able to identify defendant by name. While there are conflicting
testimonies regarding whether Cobb knew defendant’s nickname and whether he provided the
police with the nickname, this Court must resolve that conflict in favor of the prosecution.
Kanaan, 278 Mich. App. at 619. Although Cobb initially chose defendant’s brother at the first
photo lineup, testimony indicated that defendant and his brother shared roughly the same height
and weight, and that they looked somewhat similar to one another. Consequently, it was not
unreasonable for Cobb to initially identify defendant’s brother. Further, Cobb corrected any
such mistake when he identified defendant at the second photo lineup. Moreover, Cobb had no
difficulty identifying defendant by his features in court.

       Defendant relies heavily on the fact that Cobb’s physical description was not close to
defendant’s actual height and weight. In doing so, defendant ignores two points. First, Cobb
admitted that he was not good at measurements, and more specifically, his testimony about how
many inches are in a foot suggests that not much credence should be put in his estimation of
height outside of general observations such as defendant being taller than Cobb. Second,


2
  Defendant does not challenge the sufficiency of the nonidentity elements in his statement of
questions presented. Because the defendant failed to raise the sufficiency of the nonidentity
elements in his statement of questions presented, this Court need not address the issue because it
has not been properly presented. People v Unger, 278 Mich. App. 210, 262; 749 NW2d 272
(2008). Even if defendant had properly raised the issue, defendant would not prevail. “An intent
to harm can be inferred from defendant’s conduct.” People v Parcha, 227 Mich. App. 236, 239;
575 NW2d 316 (1997).
3
  By extension, there is sufficient evidence to allow a trier of fact to conclude the elements of
felony-firearm are met because assault with intent to do great bodily harm less than murder may
serve as an underlying felony for felony-firearm and defendant committed the assault by
shooting Cobb. MCL 750.227b(1) (assault with intent to commit great bodily harm is not one of
the four specifically listed felonies that may not serve as an underlying felony for felony-
firearm); People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999) (stating “[t]he
elements of felony-firearm are that the defendant possessed a firearm during the commission of,
or the attempt to commit, a felony.”).


                                               -3-
defendant ignores that identification does not require someone to know the suspect’s weight or
height. A person can be readily identified from their face. This is what happened in this case
where Cobb picked defendant out from a photo lineup.

       Defendant asks us to find Cobb’s testimony wholly unreliable as a matter of law;
however, nothing in the record warrants such a finding. Being bad at measurements and not
being able to recount collateral details accurately, such as the time the shooting took place, does
not make Cobb’s testimony entirely unreliable. Rather, it creates questions about credibility and
the weight to attach to the testimony, which are within the purview of the trier of fact. Kanaan,
278 Mich. App. at 618-619.

        Taken together and viewed in the light most favorable to the prosecution, there was
sufficient evidence to identify defendant as the shooter.

                              B. GREAT WEIGHT OF EVIDENCE

        Defendant also argues that the verdict is against the overwhelming weight of the evidence
for four reasons. First, there is no direct evidence, such as blood or bullet casings, linking
defendant to Cobb’s shooting. Second, Cobb’s testimony cannot be relied upon because, among
other things, it was not wholly consistent, he had difficulty testifying precisely to certain facts,
Cobb identified defendant’s brother in the first photo lineup, and the description Cobb gave of
defendant was significantly different from defendant’s actual description. Third, defendant was
babysitting at the time of the shooting,4 and fourth, an independent witness indicated that her
now-dead boyfriend may have been the shooter.5 We reject all four arguments.6



4
  Although defendant testified that he was babysitting for his sister-in-law’s child at the time of
the shooting, he did not offer testimony from his sister-in-law or anyone else to confirm that
claim. Similarly, although defendant claimed that someone nicknamed “Boy” had been the
shooter, no evidence was presented of this individual’s actual name or even his existence.
5
 This witness was effectively impeached in cross-examination based upon her failure to have
come forward earlier. In addition, the jury heard recordings of two phone calls made from jail
by defendant in which he could be heard attempting to influence witness testimony.
6
  In order “[t]o preserve a great-weight claim, a party must move for a new trial in the trial
court.” People v Cameron, 291 Mich. App. 599, 617; 806 NW2d 371 (2011). Defendant did not
move for a new trial in the trial court, but instead moved for remand in this Court. Because
defendant did not move for a new trial in the trial court, this issue is unpreserved. We review
unpreserved issues of great weight of the evidence for plain error affecting a defendant’s
substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). To satisfy
the plain error test, defendant must show that an obvious or clear error occurred and that the error
affected the outcome of the trial court proceedings. Id. at 763-764. However, reversal is only
warranted when the plain error results in the conviction of an “actually innocent defendant” or
when an error “seriously affects the fairness, integrity, or public reputation of the judicial
proceedings independent of defendant’s innocence.” Id.


                                                -4-
        This Court evaluates a great weight of the evidence claim by asking whether “the
evidence preponderates so heavily against the verdict that it would be a miscarriage of justice to
allow the verdict to stand.” People v Musser, 259 Mich. App. 215, 218-219; 673 NW2d 800
(2003). Conflicting testimony will not ordinarily be a sufficient ground for a new trial. People v
Lemmon, 456 Mich. 625, 647; 576 NW2d 129 (1998). Rather, “when testimony is in direct
conflict and testimony supporting the verdict has been impeached, if it cannot be said as a matter
of law that the testimony thus impeached was deprived of all probative value or that the jury
could not believe it, the credibility of witnesses is for the jury.” Id. at 643 (quotation marks and
citation omitted). In other words, to support a new trial, the witness’s testimony must
“contradict[] indisputable facts or laws,” or “def[y] physical realit[y]” or is “so inherently
implausible that it could not be believed by a reasonable juror.” Id. (quotation marks and
citations omitted).

        Defendant’s arguments fall short because he is essentially complaining about how the
jury resolved conflicting testimony and what it decided to credit, rather than arguing that the
testimony relied upon by the jury was inherently implausible. Defendant challenged Cobb’s
testimony and identification, but nothing suggests that Cobb’s version of events defied physical
reality or was inherently implausible. Rather, the jury chose to credit Cobb’s version over
defendant’s story that he was babysitting at the time of the shooting, and that another individual
was the shooter. The jury also chose to credit Cobb’s version over the witness’s version that her
now-dead boyfriend was the shooter. “[The] jury is free to believe or disbelieve, in whole or in
part, any of the evidence presented.” People v Russell, 297 Mich. App. 707, 721; 825 NW2d 623
(2012), citing People v Perry, 460 Mich. 55, 63; 594 NW2d 477 (1999). The jury also heard
Cobb’s varying testimony regarding collateral matters, such as the time the shooting took place,
and was presented with evidence explaining why Cobb might be having some difficulty
recounting precisely what happened that night, but chose to credit Cobb anyways. Nothing about
the jury’s conclusion is remarkable. The jury simply carried out its duty of weighing the
evidence and determining credibility, and resolved the competing testimonies in favor of Cobb.
This Court defers to those determinations absent extraordinary circumstances not present in this
case. Lemmon, 456 Mich. at 642-644.

      Consequently, we find no plain error affecting defendant’s substantial rights. Carines,
460 Mich. at 763-764.

       Affirmed.



                                                             /s/ Patrick M. Meter
                                                             /s/ David H. Sawyer
                                                             /s/ Douglas B. Shapiro




                                                -5-